DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, claims 1-6, 8-17, 19 and 20 in the reply filed on July 6, 2022 is acknowledged.
Claims 7 and 18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2022.
Claims 3 and 13-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Fig. 3 for the claim limitations of "a third substantially helical conductor disposed around the TSV", as recited in claim 3, line 2; "the first substantially helical conductor has a different average radial distance from the TSV than the second substantially helical conductor", as recited in claim 13; "the first substantially helical conductor is disposed radially inward of the second substantially helical conductor", as recited in claim 14; and "a second TSV and a third substantially helical conductor disposed around the second TSV", as recited in 15, lines 2-3. These features are found on unelected embodiment of Figs. 4, 11 and 8, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/1/20, 1/11/21, 1/3/22 and 7/1/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "power supply" and "load" (claim 11) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because improper language. Changing the words "comprising" (line 1) and "comprises" (line 2) to the words "including" and "includes", respectively, are suggested. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5, 6, 8, 9 and 20 are objected to because of the following informalities:
i) inconsistent terminologies. Changing "the first and second substantially helical conductors" to "the first substantially helical conductor and the second substantially helical conductor" (claims 5, 8 and 9) is suggested; and ii) the phrase "a different number … than" should "a number … different than" (claims 6 and 20). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification (in the prior-filed application #15/584,294, filed on May 2, 2017) for the claim limitations of "a semiconductor device, comprising: a substrate; and a transformer including at least one through-substrate via (TSV) extending into the substrate", as recited in claim 20 (note: paragraph [0034] discloses a device 300 includes a substrate material 301a and paragraph [0035] discloses "operating the device 300 as a power transformer" and paragraph [0036] discloses "the device 300 to be operated as a step-up or step-down transformer").
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "a semiconductor device, comprising: a substrate; and a transformer including at least one through-substrate via (TSV) extending into the substrate", as recited in claim 20 because the disclosure does not enable an artisan to extend at least one TSV of a transformer into itself (since a substrate is a part of the transformer).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 8-12, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1, 17 and 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claimed limitation of "therein", as recited in claim 2, is unclear as to which element the term "therein" applicant refers.
The claimed limitation of "the first substantially helical conductor and the second substantially helical conductor are electrically isolated from each other and from the TSV", as recited in claim 10, is unclear as to how the first substantially helical conductor and the second substantially helical conductor can be electrically isolated from each other and from the TSV because all the elements in one semiconductor device are electrically connected to each other.
The claimed limitation of "the first substantially helical conductor comprises a different number of turns around the TSV than the second substantially helical conductor", as recited in claims 6 and 20, is unclear as to a number of turns of the first substantially helical conductor around the TSV different than what of the second substantially helical conductor applicant refers.
The claimed limitation of "a semiconductor device, comprising: a substrate; and a transformer including at least one through-substrate via (TSV) extending into the substrate", as recited in claim 20, is unclear as to how at least one TSV of a transformer can extend into itself since the substrate is a part of the transformer (note: the cited limitation is inconsistent with paragraphs [0034]-[0036] of the Applicant's specification, and Fig. 3 shows that a semiconductor device (transformer) 300 includes a substrate 301a and at least one TSV 302 extending into the substrate). For examination purposes, the examiner has interpreted this limitation to mean that "a semiconductor device, comprising: a substrate; and at least one TSV extending into the substrate; …". Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8-12, 17, 19 and 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Younger et al. (2004/0261252).
As for claims 1, 6, 17 and 20, Younger et al. disclose in Figs. 1-3 and related text a semiconductor device 100, comprising: 
a substrate 112; 
a (at least one) through-substrate via (TSV) 106 (or 104/108) extending into the substrate; 
a first substantially helical conductor 10b disposed around the (at least one) TSV; and 
a second substantially helical conductor 11b disposed around the (at least one) TSV,
wherein the first substantially helical conductor comprises a different number of turns around the TSV than the second substantially helical conductor. 

As for claim 2, Younger et al. disclose the first substantially helical conductor is configured to induce a change in a magnetic field in the TSV in response to a first changing current in the first substantially helical conductor, and wherein the second substantially helical conductor is configured to have a second changing current induced therein in response to the change in the magnetic field ([0018]-[0019]). 

As for claim 4, Younger et al. disclose the TSV comprises a ferromagnetic or a ferrimagnetic material ([0016], lines 4-5; note: silicon steel is a ferromagnetic material).

As for claim 5, Younger et al. disclose the TSV is separated from the first and second substantially helical conductors by an insulating material 18 (Figs. 2-3).

As for claim 8, Younger et al. disclose one of the first and second substantially helical conductors comprises more than one turn around the TSV (Fig. 1).

As for claim 9, Younger et al. disclose the first and second substantially helical conductors are coaxially aligned with the TSV (Fig. 1).

As for claim 10, Younger et al. disclose the first substantially helical conductor and the second substantially helical conductor are electrically isolated from each other and from the TSV (Figs. 1-3).

As for claim 11, Younger et al. disclose the first substantially helical conductor is electrically connected to a power supply and the second substantially helical conductor is electrically connected to a load ([0019]).

As for claim 12, Younger et al. disclose the first substantially helical conductor is spaced from the second substantially helical conductor along a primary axis of the TSV (Fig. 1).

As for claim 19, Younger et al. disclose the at least one TSV comprises a single TSV, and wherein the first substantially helical conductor is vertically spaced from the second substantially helical conductor along the single TSV (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811